FILED
                            NOT FOR PUBLICATION                             MAR 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50243

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03499-MMA

  v.
                                                 MEMORANDUM *
ANTONIO TORRES-CORTEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Antonio Torres-Cortez appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Torres-Cortez contends that the district court procedurally erred at

sentencing by failing to adequately justify the sentence imposed and to consider all

of the factors set forth under 18 U.S.C. § 3553(a), including the staleness of a prior

conviction which increased the applicable Guidelines range. He further contends

that the resulting sentence is substantively unreasonable.

      The record reflects that the district court did not procedurally err, see United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc), and that, in light of

the totality of the circumstances, the sentence at the bottom of the Guidelines range

is substantively reasonable, see id. at 993-94.

      AFFIRMED.




                                           2                                    10-50243